Citation Nr: 1546609	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  10-24 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2013, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of that hearing is associated with the file.

The Board remanded the Veteran's claim in October 2014 for additional development of the evidence.

The record before the Board consists solely of electronic files known as the Veterans Benefits Management System and Virtual VA.    


FINDING OF FACT

Because the September 2015 award of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU), effective October 26, 2008 to November 2, 2012 (when he was assigned a schedular 100 percent), represents a full grant of the benefit sought on appeal, there remains no case or controversy with respect to the claim.


CONCLUSION OF LAW

The appeal seeking a TDIU must be dismissed as moot. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Given the disposition herein, the Board finds that any notice defect or assistance omission in this matter is harmless. 

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

The Veteran filed a claim for a TDIU based on service-connected disabilities in August 2008.  Service connection was denied and the Veteran perfected an appeal and, thus, conferred appellate jurisdiction to the Board to review the merits of this claim.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202.   White the Veteran's claim was within the Board's jurisdiction, but prior to the Board promulgating a decision following an October 2014 remand, the Appeals Management Center (AMC) granted a TDIU effective October 26, 2008, to November 2, 2012, and entitlement to special monthly compensation based on one disability rated 100 percent and an additional service-connected disability independently rated 60 percent or more from November 2, 2012, to December 1, 2015. 

The Board notes that the award of special monthly compensation renders the issue of TDIU moot.  In this case, to award a separate TDIU rating in addition to the special monthly compensation assigned for prostate cancer and diabetes mellitus would result in a duplicate counting of disabilities.  The Board further notes that the Veteran has not expressed disagreement with the assigned effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

As such, there is no longer any case or controversy pending before the Board as contemplated by 38 U.S.C.A. §§ 7104, 7105 and 38 C.F.R. §§ 19.4, 20.101, 20.200, 20.202.  In the absence of any justiciable question remaining, the appeal as to the claim for a TDIU must be dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed as moot.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


